316 F.3d 290
JAMES ALVES and Hillel Stavis, Individually and on Behalf of a Class of Persons Similarly Situated, Plaintiffs, Appellants,v.HARVARD PILGRIM HEALTH CARE, INC., Harvard Pilgrim Health Care of New England, Inc., a Massachusetts Corporation, Harvard Pilgrim Health Care of New England, Inc., a Rhode Island Corporation, Harvard Vanguard Medical Associates, Inc., and Pilgrim Health Care, Inc., Defendants, Appellees.
No. 02-1817.
United States Court of Appeals, First Circuit.
Heard January 1, 2003.
Decided January 21, 2003.

Appeal from the United States District Court for the District of Massachusetts, 204 F.Supp.2d 198, Patti B. Saris, J.
Edward D. Rapacki with whom Ellis & Rapacki LLP and Stuart T. Rossman, National Consumer Law Center, were on brief for appellants.
Michael Arthur Walsh with whom Jennifer J. Aresco, Sandy Se Young Shen and Choate, Hall & Stewart were on brief for appellees.
Before BOUDIN, Chief Judge, TORRUELLA and LIPEZ, Circuit Judges.
PER CURIAM.


1
In this case, two plaintiffs brought an action under ERISA, 29 U.S.C. § 1001 et seq. (2000), on behalf of themselves and class members, against the sponsors of several employee health benefit plans and, in one case, against a related non-profit entity that provides prescription medication to employees covered by one of the plans. The plans have fixed "copayment" requirements (e.g., $5.00 per prescription), and, in some instances, the required copayment exceeds the actual cost of the medication to the plan (although in many others the drugs are far more expensive than the copayment).


2
The gist of the plaintiffs' claim is that whenever the copayment exceeds the actual cost of the prescribed medicine to the plan, the excess represents money wrongly taken from the beneficiary, comprising a violation of the terms of the plan, a breach of fiduciary duty and/or affirmative misrepresentation. In a thorough and well-reasoned opinion, Judge Saris found that the plans clearly described what beneficiaries had to pay and that there was neither a breach of fiduciary duty nor any affirmative misrepresentation. Alves v. Harvard Pilgrim Health Care, Inc., 204 F.Supp.2d 198 (D.Mass.2002).


3
We agree with the district court's admirable discussion of the merits and see no reason to add anything more than our endorsement. Standing objections were raised by the defendants in the district court and rejected by Judge Saris, but these objections have not been reasserted on appeal and raise no jurisdictional bar, so we do not comment upon them. Like the district court, we agree that there is no reason to address the complicated question of what remedies might be appropriate for various alleged violations because in this instance there was no violation at all.


4

Affirmed.